DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-3, 8-15, 17, 18, 20, 23, 24, 33, 35, 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “atomic scale” in claim 1 is a relative term which renders the claim indefinite. The term “atomic scale” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Page 9, lines 6-13 of the instant specification recites the term “atomic scale inorganic material” meaning that substantially no particles or crystals of the inorganic material as formed as determined by XRD or TEM. The cited passage also states that the hybrid membrane comprises 1 wt% or less of the inorganic material or less than 1 wt% of the inorganic material having a particles size of 1 nm or more. However, this is not entirely clear with regard to the metes and bounds of the term “atomic scale” since it is not clear if the particle size of the inorganic material is intended to be limited to 1 nm or less and/or if the inorganic material is intended to be limited to 1 wt% or less of the hybrid membrane. This is particularly true in view of instant claim 14 which recites an upper limit of 35 wt% for the inorganic material.
Claims 2, 3, 8-15, 17, 18, 20, 23, 24, 33, 35, 37, and 38 are likewise rejected due to their dependence from claim 1.

Claim 37 is indefinite since it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP2173.05(q).
Claim 38 is likewise rejected due to its dependence from claim 37.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 37 and 38 rejected under 35 U.S.C. 101 because claim 37 merely recites a use without any active, positive steps delimiting how this use is actually practiced. Such a claim is not a proper process claim. See MPEP2173.05(q). Claim 38 is likewise rejected due to its dependence from claim 37.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 8-14, 17, 18, 20, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2007/0137477 A1).

With regard to claims 1 and 8, Freeman et al. discloses a hybrid membrane comprising a microporous (high free volume, see paragraph [0082]) polymer (PTMSP) comprising a continuous polymer phase permeated by a continuous pore phase, and an atomic scale inorganic material (metal oxide, see paragraphs [0015] and [0018]) dispersed throughout the microporous polymer within the continuous pore phase at the abstract and paragraphs [0015, [0018]-[0019], [0022], [0064], [0079] and [0082].
The Examiner notes that the ranges of a particles size of 0.5-500 nm (including monodisperse particles, see paragraph [0064]) and a nanoparticle concentration of 0-30 vol% are seen as overlapping the conditions necessary to provide an atomic scale inorganic material. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claims 9 and 10, Freeman et al. discloses the metal oxide being an oxide of Al, Ti, Si, Zr, Ta, Y, Hf or Ge at paragraph [0018].

With regard to claims 11-13, Freeman et al. discloses the inorganic material being dispersed substantially homogeneously (uniformly) throughout the hybrid membrane, wherein the inorganic material forms a continuous phase within the continuous pore phase, and wherein the inorganic material is unbound to the continuous polymer phase at paragraph [0018].

With regard to claim 14, Freeman et al. discloses the hybrid membrane comprising 0-30 vol% of the inorganic material at paragraph [0018].
The prior art range is seen as overlapping the instantly claimed range. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claims 17, 18 and 20, Freeman et al. does not expressly mention the hybrid membrane exhibiting the recited properties. However, the Examiner notes that the hybrid membrane of Freeman et al. will inherently exhibit the recited properties since it has the same structure as the instantly claimed membrane. See MPEP 2112.01(I) and (II).

With regard to claims 37 and 38, Freeman et al. discloses using the hybrid membrane in a membrane separation wherein the hybrid membrane exhibits better separation performance than the corresponding microporous polymer in the absence of the atomic scale inorganic material at the abstract and paragraph [0018].

9.	Claims 1-3, 8-14, 17, 18, 20, 35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2016/0367948 A1), or, alternatively over Song et al. (US 2016/0367948 A1) in view of Freeman et al. (US 2007/0137477 A1).

With regard to claims 1-3 and 8, Song et al. discloses a hybrid membrane comprising a microporous polymer (PIMs including PIM-1, see the abstract and paragraph [0115]) comprising a continuous polymer phase permeated by a continuous pore phase, and an atomic scale inorganic material (metal oxides silica or TiO2, see paragraphs [0133] and [0163]) dispersed throughout the microporous polymer within the continuous pore phase at the abstract and paragraphs [0115], [0133] and [0163].
The Examiner notes that the ranges of a particles size of 3-50 nm and a nanoparticle concentration of 1-10 wt% (see paragraph [0133]) are seen as overlapping the conditions necessary to provide an atomic scale inorganic material. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.
However, even if such is not the case, Freeman et al. discloses another hybrid membrane comprising metal oxide nanoparticles with a particle size of 0.5-500 nm (including monodisperse particles, see paragraph [0064]) and a nanoparticle concentration of 0-30 vol% at the abstract and paragraphs [0015, [0018]-[0019], [0022], [0064], [0079] and [0082].
It would have been obvious to one of ordinary skill in the art to incorporate the metal oxide nanoparticles of Freeman et al. into the hybrid membrane of Song et al. since such nanoparticles are recognized in the art as suitable for forming hybrid membranes with microporous polymers. See MPEP 2144.07.

With regard to claims 9 and 10, Song et al. discloses the metal oxide being an oxide of Ti or Si at paragraph [0163].

With regard to claims 11-13, Song et al. discloses the inorganic material being dispersed substantially homogeneously throughout the hybrid membrane, wherein the inorganic material forms a continuous phase within the continuous pore phase, and wherein the inorganic material is unbound to the continuous polymer phase at Fig. 2.

With regard to claim 14, Song et al. discloses the hybrid membrane comprising 1-10 wt% or 1-20 wt% of the inorganic material at paragraph [0133].
The prior art ranges are seen as overlapping the instantly claimed range. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claims 17, 18 and 20, Song et al. does not expressly mention the hybrid membrane exhibiting the recited properties. However, the Examiner notes that the hybrid membrane of Freeman et al. will inherently exhibit the recited properties since it has the same structure as the instantly claimed membrane. See MPEP 2112.01(I) and (II).

With regard to claim 35, Song et al. discloses the hybrid membrane being used in a sensor, as a sorbent, or as a catalyst support at paragraph [0088].

With regard to claims 37 and 38, Song et al. discloses using the hybrid membrane in a membrane separation wherein the hybrid membrane exhibits better separation performance than the corresponding microporous polymer in the absence of the atomic scale inorganic material at Fig. 25, the abstract and paragraph [0152].

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2007/0137477 A1), Song et al. (US 2016/0367948 A1), or Song et al. (US 2016/0367948 A1) in view of Freeman et al. (US 2007/0137477 A1), and further in view of Al-Maythalony et al. (US 2018/0304193 A1).
Freeman et al. and Song et al. do not mention the BET surface area of the membrane.
Al-Maythalony et al. discloses a hybrid (mixed matrix) membrane having a BET surface area of 50-2000 m2/g or 200-1500 m2/g at the abstract and paragraph [0104].
It would have been obvious to one of ordinary skill in the art to incorporate the BET surface area of Al-Maythalony et al. into the hybrid membrane of Freeman, Song et al., or Song et al. and Freeman et al. since such BET surface area is recognized in the art as suitable for forming hybrid membranes. See MPEP 2144.07.
The prior art ranges are seen as overlapping the instantly claimed range. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

11.	Claims 23, 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2007/0137477 A1), Song et al. (US 2016/0367948 A1), or Song et al. (US 2016/0367948 A1) in view of Freeman et al. (US 2007/0137477 A1), and further in view of Ajayan et al. (US 2010/0035047) and the publication “Mechanism of Metal Oxide Deposition from Atomic Layer Deposition inside Nonreactive Polymer Matrices: Effects of Polymer Crystallinity and Temperature” (hereinafter “the Obuchovsky et al. publication”).

With regard to claims 23 and 24, Freeman et al. and Song et al. do not disclose a method of making the hybrid membrane comprising infiltrating the microporous polymer with the inorganic material using vapor phase infiltration.
Ajayan et al. discloses a method of making a hybrid membrane comprising infiltration with a metal oxide precursor and exposing the membrane to an oxidant (air) to form the metal oxide at the abstract and paragraphs [0022], [0046], [0085], [0096] and [0117].
The Obuchovsky et al. publication discloses deposition of metal oxide precursor using vapor phase infiltration followed by exposure to an oxidant (water) at the abstract and the Introduction, Experimental Section and Conclusions sections.
It would have been obvious to one of ordinary skill in the art incorporate the use of metal oxide precursors and vapor phase infiltration of Ajayan et al. and Obuchovsky et al. publication into the method of Freeman, Song et al., or Song et al. and Freeman et al. to ensure good and uniform dispersion of the metal oxide particles. In particular, Song et al. notes that aggregation of metal oxide nanoparticles is a concern at paragraph [0165]. One of ordinary skill in the art would have recognized that this issue could be avoided by employing the metal oxide precursors and vapor phase infiltration of Ajayan et al. and Obuchovsky et al. publication.

With regard to claim 33, one of ordinary skill in the art would have recognized that the hybrid membrane could be formed in situ in a membrane module to avoid use of a separate impregnation and oxidation vessel to simplify the manufacturing process.

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
July 26, 2022